Citation Nr: 1821390	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-22 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from March 1968 to January 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Huntington, West Virginia (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In a subsequent rating decision, April 2015, the AOJ granted service connection for bilateral hearing loss.  As the Veteran was awarded service connection for this disability, the issue of entitlement to service connection for bilateral hearing loss is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The title page reflects this change. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a July 2013 hearing.  A transcript of that hearing is included in the claims file. 

The case was most recently before the Board in November 2014 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 


FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's tinnitus is etiologically related to active military service.  


CONCLUSION OF LAW


The criteria for entitlement to service connection have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

As an alternative to the nexus requirement, service connection may also be granted for chronic disabilities, under 38 C.F.R. § 3.303(b) (2017), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).   

In the present case, tinnitus is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if tinnitus is noted or shown in the record as the Court recently issued a decision adding tinnitus (as an organic disease of the nervous system) to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a) (2017).  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).   

Service connection for an enumerated "chronic disease" such as sensorineural hearing loss and tinnitus, listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran claims entitlement to service connection for tinnitus.  With respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

With respect to an in-service injury, the AOJ has already established in-service exposure to acoustic trauma based on the Veteran's military occupational specialty as a pressman, and shown by the conceded noise exposure for the Veteran's bilateral hearing loss claim.  As such, an in-service event is therefore established for service connection purposes. 

The sole issue remaining before the Board is whether there is a nexus between the Veteran's current tinnitus and his in-service acoustic trauma.  The Veteran was afforded a VA audiological examination in April 2015, where the examiner noted that there was no etiology provided for the Veteran's alleged tinnitus as the condition was already service-connected. 

In an August 2015 addendum, the examiner simply stated that the Veteran was seen for a follow up due to confusion concerning tinnitus, and noted that the Veteran is not service-connected for tinnitus because he does not have tinnitus.  There is no indication the examiner considered the Veteran's statements regarding his subjective tinnitus, nor the testimony he provided at his July 2013 Board hearing. 

Upon review, the Board finds that these opinions carry limited probative value.  The opinions are contradictory; the first opinion presumed the Veteran had tinnitus and was already service-connected, while the second opinion noted that he was not service-connected because he did not have the condition. 

Both opinions rely on the Veteran not having reported the onset of his tinnitus until many years after his separation from service, as well as the Veteran's failure to tie the onset of his alleged tinnitus to any particular event during active service.  However, VA has already established acoustic trauma based on the Veteran's military occupational specialty.  Neither opinion, however, addressed the Veteran's statements from his Board hearing which he alleged he first started noticing his tinnitus about five years prior when he lost his "good ear."   

The Board notes that a medical examiner is not free to ignore a Veteran's statements related to lay observable symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In addition, the Board notes that although the Veteran denied recurrent tinnitus on examination in February 2015, the Veteran has stated that this inconsistency in report is likely due to his confusion to the term "ringing in the ears" versus what he claims he experienced which is more of a constant background noise more similar to a mild roar or a hum.  The Board finds the Veteran's testimony to be competent and credible evidence weighing positively on the claim. 

Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current reports of tinnitus sufficient for purposes of establishing continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2017).  

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2017).  See also 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


